DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
Response to Arguments
Applicant’s arguments filed 02/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on 02/23/2022 has been entered.
The amendment of claims 1, 6, 10, 11, 15 and 19 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-13, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka’793 (US 2020/0210793), and further in view of Yamada’016 (US 2018/0220016) and Park’643 (US 2014/0104643). 
     With respect to claim 1, Tanaka’793 teaches a non-transitory computer readable storage medium storing a combination of programs including a first program (Fig.3, item 500) and an operating system (Fig.3, item 300), the combination of programs being executed by a computer included in an information processing apparatus (Fig.1, item 101) on which a second program (Fig.2, item 200) is installed, the first program being for controlling an image processing apparatus [the printer driver (Fig.3, item 500) is for controlling an image processing apparatus (Fig.1, item 102)], execution of the combination of programs causing the computer to perform: 
     a first acquisition process in which the operating system acquires a setting candidate value after the operating system receives a selection operation selecting the first program under a condition that the image processing apparatus is selected as a target for requesting an image process and a condition that content data is selected as a subject for the image process by the second program [the print setting screen is being 
     a receiving process in which the operating system receives a setting value based on the setting candidate value acquired by the operating system, the setting value being to be set for the image process [the print setting screen is being provided to accept user’s print settings after the user selects the print dialog from the application (Fig.3, item 200) to print desired contents (paragraph 31). The user configures the desired print setting to print the desired contents via the displayed print setting screen (Fig.4).]; 

     a transmission process in which the first program transmits a job to the image processing apparatus, the job being for the image process based on the setting value and the content data, the transmission process being executed after the setting value is acquired in the second acquisition process (paragraph 44).  
     Tanaka’793 does not teach the setting candidate value associated with a default image processing apparatus; the image processing apparatus is the default image processing apparatus; the operating system receiving the selection operation and acquiring the setting candidate value without displaying a screen on a display of the default image processing apparatus controlled by the first program.
     Yamada’016 teaches the setting candidate value associated with a default image processing apparatus [as shown in Fig.7, when the item 34a is being selected, the screen 55 is being displayed. The screen (Fig.7, item 55) has the printing settings associated with a default printer (paragraph 108)]; 
     the image processing apparatus is the default image processing apparatus [as shown in Fig.7, when the “Done” button in the screen is being selected without changing the default printer and the “Print” button 34b is being activated, the photo 2 is considered being transmitted to the default printer for printing (paragraph 78)]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’793 
     The combination of Tanaka’793 and Yamada’016 does not teach the operating system receiving the selection operation and acquiring the setting candidate value without displaying a screen on a display of the default image processing apparatus controlled by the first program.
     Park’643 teaches the operating system receiving the selection operation [as shown in Fig.9, the item 601 and item 701 are being selected by a user. As a result, the operating system of the computing apparatus is considered to receive the selection operation] and acquiring the setting candidate value without displaying a screen on a display of the image processing apparatus controlled by the first program [as shown in Fig.9, the Photo Viewer application 610 (a second program) provides with a side bar 620 which enable to the printer application 701 (a first program) to be activated to provide a screen having a second companion window 720 to enable a user to input print settings. Therefore, the print settings (setting candidate value) is considered being acquired by the printer application 701 when the printer application 701 is being selected and prior displaying the print setting screen on the companion window 720 (without displaying a screen on a display of the image processing apparatus controlled by the first program)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’793 and Yamada’016 according to the teaching of Park’643 to display the 
     The combination of Tanaka’793, Yamada’016 and Park’643 acquiring the setting candidate value without displaying a screen on a display of the default image processing apparatus controlled by the first program. 
     Since Tanaka’793 has suggested that the print setting screen is being provided by the UI display control unit (Fig.3, item 510) to accept user’s print settings after the OS (Fig.3, item 300) detects that the user selects the print dialog from the application (Fig.3, item 200) to print desired contents (paragraph 31), Park’643 teaches that the Photo Viewer application (Fig.6, item 610) (a second program) provides with a side bar (Fig.7B, item 620) which enables to the printer application (Fig.7B, item 701) (a first program) to be activated to provide a screen having a second companion window 720 to enable a user to input print settings and Yamada’016 that when the item (Fig.7, item 43a) is being selected, the screen (Fig.7, item 55) is being displayed with default printer and printing setting associated with the default printer (paragraph 108), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to activate a print application (a first application) on an application (a second) to acquire the print settings associated with a default printer first before displaying the print setting screen of the print application (a first application) to allow a user to configure the desired print setting (acquiring the setting candidate value without displaying a screen on a display of the default image processing apparatus controlled by the first program) because allow the print setting to be configure to print the desired contents more effectively.

     With respect to claim 2, which further limits claim 1, Tanaka’793 does not teach wherein the operating system causes the computer to perform a sharing function to share data among a plurality of programs installed on the information processing apparatus, wherein the selection operation is for selecting the first program as a program that can share, by using the sharing function, the content data which is selected by the second program.  
     Park’643 teaches wherein the operating system causes the computer to perform a sharing function to share data among a plurality of programs installed on the information processing apparatus [the source application provides a side bar to allow the content   (Fig.6 and Fig.7A)], wherein the selection operation is for selecting the first program as a program that can share, by using the sharing function, the content data which is selected by the second program [as shown in Fig.7A, the printing application is one of the applications that the source application (second program) wants to share its contents].

     With respect to claim 3, which further limits claim 1, Tanaka’793 teaches 14wherein the information processing apparatus further includes a display (Fig.2, item 116), wherein the operating system receives the selection operation while the second program controls the display to display an operation screen [the print setting screen is being provide to accept user’s print settings after the user selects the print dialog from the application (Fig.3, item 200) to print desired contents (paragraph 31)].
     With respect to claim 4, which further limits claim 1, Tanaka’793 teaches wherein in the first acquisition process, in response to receiving the selection operation, the operating system starts up the first program, sends a request for the setting value to the first program, and receives the setting value from the first program as a response to the request [the print setting screen is being provided by the UI display control unit (Fig.3, item 510) to accept user’s print settings after the OS (Fig.3, item 300) detects that the user selects the print dialog from the application (Fig.3, item 200) to print desired contents (paragraph 31) and the print setting screen is being provided by the UI display control unit (Fig.3, item 510) of the printer driver (Fig.3, item 500) (the first program)].  
     With respect to claim 5, which further limits claim 4, Tanaka’793 teaches wherein the information processing apparatus further includes a display (Fig.2, item 116). 

     Park’643 teaches wherein the information processing apparatus further includes a display, wherein when the first program is started in the first acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program [as shown in Fig.9, when the item 701 is just being selected (wherein when the first program is started in the first acquisition process to obtaining the print setting associated with a printer), the screen which represents a result of a process executed by the source application (the second program) is considered being maintained but, does not display a print setting screen which represents a result of a process executed by printing application (the first program) until the print setting screen associated with the printing application has acquired].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’793 according to the teaching of Park’643 to enable the second application to share its contents with a plurality of application because this will allow the contents to be shared with a plurality of application more effectively.
     With respect to claim 7, which further limits claim 1, Tanaka’793 teaches wherein in the second acquisition process, the operating system receives the setting value, starts up the first program, (Fig.4) and transmits the setting value to the first program [the GR 
     With respect to claim 8, which further limits claim 7, Tanaka’793 teaches wherein the information processing apparatus further includes a display (Fig.2, item 116).
     The combination of Tanaka’793 and Yamada’016 does not teach wherein when the first program is started in the second acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program.  
     Park’643 teaches wherein the information processing apparatus further includes a display, wherein when the first program is started in the second acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program [as shown in Fig.9, when the item 701 is just being selected and loading the print setting options (wherein the first program is started in the first acquisition process), the screen which represents a result of a process executed by the source application (the second program) is considered being maintained but, does not display a print setting screen which represents a result of a process executed by printing application (the first program) until the print setting screen associated with the printing application has acquired and finished loading].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’793 and Yamada’016 according to the teaching of Park’643 to enable the 
     With respect to claim 10, which further limits claim 1, Tanaka’793 teaches wherein the job is for instructing the printer to execute printing based on the setting value and the content data (paragraph 44).  
     The combination of Tanaka’793 and Park’643 does not teach wherein the default image processing apparatus is a printer capable of printing.
     Yamada’016 teaches wherein the default image processing apparatus is a printer capable of printing (paragraph 107).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of T Tanaka’793 and Park’643 according to the teaching of Yamada’016 to assign a default printer for printing the desired content because this will allow the desired content to be printed more effectively.
     With respect to claim 11, Tanaka’793 teaches a non-transitory computer readable storage medium storing a first program (Fig.3, item 500), the first program being executed by a computer included in an information processing apparatus (Fig.1, item 101) on which an operating system (Fig.3, item 300) and a second program (Fig.2, item 200) are installed, the first program being for controlling an image processing apparatus [the printer driver (Fig.3, item 500) is for controlling an image processing apparatus (Fig.1, item 102)], execution of the first program causing the computer to perform: 
     transmitting a setting candidate value to the operating system in response to a request from the operating system, the operating system transmitting the request to the 
     acquiring the setting value via the operating system after the operating system receives the setting value [the print setting screen is being provided to accept user’s print settings after the OS (Fig.3, item 300) detects that the user selects the print dialog from the application (Fig.3, item 200) to print desired contents (paragraph 31). Therefore, the OS (Fig.3, item 300) is consider to provide the print setting screen after 
     transmitting a job to the image processing apparatus after the setting value is acquired, the job being for the image process based on the setting value and the content data, the transmission process being executed after the setting value is acquired via the operating system (paragraph 44).
     Tanaka’793 does not teaches the setting candidate value associated with a default image processing apparatus; the image processing apparatus is the default image processing apparatus; wherein after the operating system receives the selection operation, the operating system starts up the first program and maintains a screen on the information processing apparatus which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program.
     Yamada’016 teaches the setting candidate value associated with a default image processing apparatus [as shown in Fig.7, when the item 34a is being selected, the screen 55 is being displayed. The screen (Fig.7, item 55) has the printing settings associated with a default printer (paragraph 108)]; 
     the image processing apparatus is the default image processing apparatus [as shown in Fig.7, when the “Done” button in the screen is being selected without changing the default printer and the “Print” button 34b is being activated, the photo 2 is considered being transmitted to the default printer for printing (paragraph 78)]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’793 
     The combination of Tanaka’793 and Yamada’016 does not teach wherein after the operating system receives the selection operation, the operating system starts up the first program and maintains a screen on the information processing apparatus which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program.
     Park’643 teaches wherein after the operating system receives the selection operation, the operating system starts up the first program [as shown in Fig.9, when the printer application 701 is just being selected, the printer application 701 (the first program) is considered to start up] and maintains a screen on the information processing apparatus which represents a result of a process executed by the second program [As shown in Fig.9, the screen displays an image (represents a result of a process executed) by the Photo Viewer application 610 (the second program) is being maintained before/after the item 601 and item 701 are being selected] but does not display a screen which represents a result of a process executed by the first program [As shown in Fig.9, the second companion window 720 is considered being displayed after the printer application 701 (a first program) has finished starting up. Therefore, a screen which represents a result of a process executed by the printer application 701 (a first program) is considered not being displayed when the printer application 701 (a first program) starts up but a screen which represents a result of a process executed by the printer application 701 (a first program) is considered being displayed when the printer application 701 (a first program) has finished starting up]. 

     With respect to claim 12, which further limits claim 11, the combination of Tanaka’793 and Yamada’016 does not teach wherein the operating system causes the computer to perform a sharing function to share data among a plurality of programs installed on the information processing apparatus, wherein the selection operation is for selecting the first program as a program that can share, by using the sharing function, the content data which is selected by the second program.  
     Park’643 teaches wherein the operating system causes the computer to perform a sharing function to share data among a plurality of programs installed on the information processing apparatus [the source application provides a side bar to allow the content   (Fig.6 and Fig.7A)], wherein the selection operation is for selecting the first program as a program that can share, by using the sharing function, the content data which is selected by the second program [as shown in Fig.7A, the printing application is one of the applications that the source application (second program) wants to share its contents].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’793 and Yamada’016 according to the teaching of Park’643 to enable the 
     With respect to claim 13, which further limits claim 11, Tanaka’793 teaches wherein after the operating system receives the selection operation, starts up the first program, and the operating system sends the request to the first program, and the first program transmits the setting value as a response to the request [the print setting screen is being provided by the UI display control unit (Fig.3, item 510) to accept user’s print settings after the OS (Fig.3, item 300) detects that the user selects the print dialog from the application (Fig.3, item 200) to print desired contents (paragraph 31) and the print setting screen is being provided by the UI display control unit (Fig.3, item 510) of the printer driver (Fig.3, item 500) (the first program)].  
     With respect to claim 16, which further limits claim 11, Tanaka’793 teaches wherein after the first program transmits the setting candidate value to the operating system, the operating system receives the setting value, starts up the first program [the print setting screen is being provided by the UI display control unit (Fig.3, item 510) to accept user’s print settings after the OS (Fig.3, item 300) detects that the user selects the print dialog from the application (Fig.3, item 200) to print desired contents (paragraph 31). As shown in Fig.4, the desired print settings are entered according to the user’s selection. Therefore, printer driver (the first program) is considered to start when the print setting screen is being displayed.], and transmits the setting value to the first program [the printer driver processes the print data with the print settings (abstract). Therefore, the print data with the print setting is considered being transmitted to the printer driver] and the first program acquires the setting value transmitted from the operating system [the 
     With respect to claim 17, which further limits claim 16 Tanaka’793 teaches wherein the information processing apparatus further includes a display (Fig.2, item 116).
     The combination of Tanaka’793 and Yamada’016 does not teach wherein in a case where the operating system starts up the first program after the first program transmits the setting candidate value to the operating system, the display maintains displaying a screen which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program.  
     Park’643 teaches wherein the information processing apparatus further includes a display, wherein when the first program is started in the second acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program [as shown in Fig.9, when the item 701 is just being selected and loading the print setting options (wherein the first program is started in the first acquisition process), the screen which represents a result of a process executed by the source application (the second program) is considered being maintained but, does not display a print setting screen which represents a result of a process executed by printing application (the first program) until the print setting screen associated with the printing application has acquired and finished loading].  

     With respect to claim 19, which further limits claim 11, Tanaka’793 teaches wherein the image processing apparatus is a printer capable of printing (Fig.1, item 102), wherein the job is for instructing the printer to execute printing based on the setting value and the content data (paragraph 44).  
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka’793 (US 2020/0210793), Yamada’016 (US 2018/0220016), Park’643 (US 2014/0104643), and further in view of Xiao’157 (US 2015/0199157).
     With respect to claim 6, which further limits claim 1, Tanaka’793 teaches wherein the information processing apparatus includes a memory (Fig.2, items 112-113),    
     The combination of Tanaka’793, Yamada’016 and Park’643 does not teach wherein execution of the combination of programs causes the computer to perform a storing process in which the first program acquires the setting candidate value from the image processing apparatus, and stores the acquired setting candidate value in the memory, wherein in the first acquisition process, in response to receiving the selection operation, the operating system acquires the setting candidate value stored in the memory.  
     Xiao’157 teaches wherein execution of the combination of programs causes the computer to perform a storing process in which the first program acquires the setting candidate value from the image processing apparatus [the printer driver obtains the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’793, Yamada’016 and Park’643 according to the teaching of Xiao’157 to enable a printer driver to obtain the printer’s capability to update the print setting screen according to the obtained printer’s capability because this will allow the print job to be configured with desired print setting more effectively.
     With respect to claim 15, which further limits claim 11, Tanaka’793 teaches wherein the information processing apparatus includes a memory (Fig.2, items 112-113),             
     The combination of Tanaka’793, Yamada’016 and Park’643 does not teach wherein execution of the first program causes the computer to perform: acquiring the setting candidate value from the image processing apparatus; and 17storing the acquired setting candidate value in the memory, wherein in the first acquisition process, in response to receiving the selection operation, the operating system acquires the setting candidate value stored in the memory.  
     Xiao’157 teaches wherein execution of the first program causes the computer to perform: acquiring the setting candidate value from the image processing apparatus [the printer driver obtains the capability of the printers (paragraph 60)]; and 17storing the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’793, Yamada’016 and Park’643 according to the teaching of Xiao’157 to enable a printer driver to obtain the printer’s capability to update the print setting screen according to the obtained printer’s capability because this will allow the print job to be configured with desired print setting more effectively.
Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Tanaka’793 (US 2020/0210793), Yamada’016 (US 2018/0220016), Park’643 (US 2014/0104643) and further in view of Saigusa’931 (US 2018/0275931).
     With respect to claim 9, which further limits claim 1, Tanaka’793 teaches wherein the information processing apparatus further includes a display (Fig.2, item 116). 
     The combination of Tanaka’793, Yamada’016 and Park’643 does not teach wherein execution of the combination of programs causes the computer to perform a selecting process in which the first program is started, and controls the display to display a selection screen for selecting an apparatus as the target for requesting the image process after the operating system receives a selection operation specifying the first program under a condition that no apparatus is selected as the target for requesting the 
     Saigusa’931 teaches wherein execution of the combination of programs causes the computer to perform a selecting process in which the first program is started [when the item 8301 is being selected in Fig.6A, a list of printer is being displayed (Fig.6B). Therefore, a selecting process is considered being executed in order to provide the printer list as shown in Fig.6B], and controls the display to display a selection screen for selecting an apparatus as the target for requesting the image process after the operating system receives a selection operation specifying the first program under a condition that no apparatus is selected as the target for requesting the image process (Fig.6B) and a condition that the content data is selected by the second program [regarding to the selected print setting for the selected content to be printed (Fig.6C, Fig.7A and 7B)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’793, Yamada’016 and Park’643 according to the teaching of Saigusa’931 to display a printer list have multiple printers to be selected will allow a desired printer to be designated for printing operation more effectively.
     With respect to claim 18, which further limits claim 11, Tanaka’793 teaches wherein the information processing apparatus further includes a display (Fig.2, item 116). 
     The combination of Tanaka’793, Yamada’016 and Park’643 does not teach wherein execution of the combination of programs causes the computer to perform a selecting process in which the first program is started, and controls the display to display a 
     Saigusa’931 teaches wherein execution of the combination of programs causes the computer to perform a selecting process in which the first program is started [when the item 8301 is being selected in Fig.6A, a list of printer is being displayed (Fig.6B).     Therefore, a selecting process is considered being executed in order to provide the printer list as shown in Fig.6B], and controls the display to display a selection screen for selecting an apparatus as the target for requesting the image process after the operating system receives a selection operation specifying the first program under a condition that no apparatus is selected as the target for requesting the image process (Fig.6B) and a condition that the content data is selected by the second program [regarding to the selected print setting for the selected content to be printed (Fig.6C, Fig.7A and 7B)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka’793, Yamada’016 and Park’643 according to the teaching of Saigusa’931 to display a printer list have multiple printers to be selected will allow a desired printer to be designated for printing operation more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to

     Yamada’045 (US 2019/0335045) discloses a data processing apparatus is configured to receive a selection of a first function and search for one or more devices which has the capability to perform that first function
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674